 

Exhibit 10.1

 

AMENDED AND RESTATED STOCK OPTION PLAN

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

ARTICLE 1

PURPOSE

 

1.1The purpose of this Stock Option Plan is to promote the interests of Ritchie
Bros. Auctioneers Incorporated (the “Company”) by:

 

(a)furnishing certain directors, officers, employees of the Company and its
subsidiaries or other persons as the Compensation Committee may approve with
greater incentive to further develop and promote the business and financial
success of the Company;

 

(b)furthering the identity of interests of persons to whom options may be
granted with those of the shareholders of the Company generally through share
ownership in the Company; and

 

(c)assisting the Company in attracting, retaining and motivating its directors,
officers and employees.

 

The Company believes that these purposes may best be effected by granting
options to acquire common shares without par value in the capital of the
Company.

 

ARTICLE 2

INTERPRETATION

 

2.1In this Plan, unless there is something in the subject matter or context
inconsistent therewith:

 

(a)“Associate” has the meaning ascribed thereto under NI 45-106 as from time to
time amended, supplemented, replaced or re-enacted or if no such meaning can be
ascertained, “Associate” shall have the meaning ascribed thereto under the
Canada Business Corporations Act as from time to time amended, supplemented or
re-enacted;

 

(b)“Black Out Period” means any period during which an Optionholder is prevented
from trading the Common Shares pursuant to a policy of the Company, including
but not limited to the Company’s Policy Regarding Securities Trades by Company
Personnel, as amended and in force from time to time;

 

(c)“Board of Directors” means the board of directors of the Company;

 

(d)“Business Day” means a day, other than Saturday, Sunday and any other day
which is a statutory holiday in British Columbia;

 

 
 

 

(e)“Change of Control” includes:

 

(i)the acquisition by any persons acting jointly or in concert (as determined by
the Securities Act), whether directly or indirectly, of voting securities of the
Company that, together with all other voting securities of the Company held by
such persons, constitute in the aggregate more than 50% of all outstanding
voting securities of the Company;

 

(ii)an amalgamation, arrangement or other form of business combination of the
Company with another corporation that results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination;

 

(iii)the sale, lease or exchange of all or substantially all of the property of
the Company to another person, other than in the ordinary course of business of
the Company or to a Related Entity or;

 

(iv)any other transaction that is deemed to be a “Change of Control” for the
purposes of this Plan by the Board of Directors in its sole discretion;

 

(f)“CEO” means the Chief Executive Officer of the Company;

 

(g)“Common Shares” means the common shares without par value in the capital of
the Company;

 

(h)“Consultant” means a person other than an employee, officer or director of
the Company or of any of its subsidiaries that:

 

(i)is engaged to provide services to the Company or any of its subsidiaries;

 

(ii)provides the services under a written contract with the Company or of any of
its subsidiaries; and

 

(iii)spends or will spend a significant amount of time and attention on the
affairs and business of the Company or of any of its subsidiaries,

 

and includes, for an individual Consultant, a corporation of which such
individual is an employee or shareholder;

 

(i)“Control” by a person over a second person means the power to direct,
directly or indirectly, the management and policies of the second person by
virtue of:

 

(i)ownership of or direction over voting securities in the second person;

 

(ii)a written agreement or indenture;

 

(iii)being or Controlling the general partner of the second person; or

 

2

 

 

(iv)being a trustee of the second person;

 

(j)“Effective Amendment Date” has the meaning ascribed thereto in Article 3;

 

(k)“Eligible Persons” means directors, officers, employees or Consultants of the
Company or of any of its subsidiaries or any other persons as approved by the
Compensation Committee, and an “Eligible Person” shall have a corresponding
meaning;

 

(l)“Exercise Price” means the price per share at which Common Shares may be
subscribed for by an Optionholder pursuant to a particular Option Agreement;

 

(m)“Grant Date” has the meaning ascribed thereto in Section 8.1(a);

 

(n)“Incentive Stock Option” means an Option to purchase Common Shares with the
intention that it qualify as an “incentive stock option” as that term is defined
in Section 422 of the U.S. Internal Revenue Code, such intention being evidenced
by the resolutions of the directors at the time of grant;

 

(o)“Insider” has the meaning given to that term in the Securities Act and also
includes associates and affiliates of the insider, but does not include
directors or senior officers of a subsidiary or affiliate of the Company unless
such director or senior officer:

 

(i)in the ordinary course receives or has access to information as material
facts or material changes concerning the Company before the material facts or
material changes are generally disclosed;

 

(ii)is a director or senior officer of a “major subsidiary” of the Company
(where “major subsidiary” has the meaning given to that term in National
Instrument 55-101 – Insider Reporting Exemptions); or

 

(iii)is an insider of the Company in a capacity other than as a director or
senior officer of the subsidiary or affiliate;

 

For the purpose of this definition, the terms “affiliate”, “associate” and
“subsidiary” have the meanings given to them, respectively, in the Securities
Act;

 

(p)“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions;

 

(q)“Option Agreement” has the meaning ascribed thereto under Section 8.1(d);

 

(r)“Optioned Shares” means the Common Shares that may be subscribed for by an
Optionholder pursuant to an Option Agreement;

 

(s)“Optionholder” means an Eligible Person to whom an Option has been granted;

 

3

 

 

(t)“Options” means stock options granted hereunder to purchase Common Shares
from treasury;

 

(u)“Nonqualified Stock Option” means an Option to purchase Common Shares other
than an Incentive Stock Option;

 

(v)“Plan” means this Stock Option Plan, as the same may from time to time be
supplemented, amended and/or restated and in effect;

 

(w)“Related Entity” means, for a company or corporation, a person that Controls
or is Controlled by the Company or that is Controlled by the same person that
controls that company or corporation;

 

(x)“Securities Act” means the Securities Act (British Columbia);

 

(y)“shareholder approval” means the approval as evidenced by a resolution passed
by a simply majority of votes cast at a meeting of holders of Common Shares
(unless required by the Stock Exchanges to exclude the votes cast by Insiders in
relation to amendments benefiting Insiders);

 

(z)“Security Based Compensation Arrangement” means any stock option, stock
option plan, employee stock purchase plan or any other compensation or incentive
mechanism involving the issuance or potential issuance of securities of the
Company, including a share purchase from treasury that is financially assisted
by the Company by way of a loan, guarantee or otherwise;

 

(aa)“Stock Exchanges” means such stock exchanges or other organized market on
which the Common Shares are listed or posted for trading, including the Toronto
Stock Exchange and the New York Stock Exchange;

 

(bb)“subsidiary” has the meaning assigned thereto under the Securities Act
(British Columbia) as the same may from time to time be amended or re-enacted;
and

 

(cc)“Trading Day”, with respect to any Stock Exchange, means a day on which
securities may be traded through the facilities of such Stock Exchange.

 

2.2Any question arising as to the interpretation of this Plan will be determined
by the Compensation Committee (as hereinafter defined) and, absent manifest
error, such determination will be conclusive and binding on the Company and all
Optionees.

 

2.3In this Plan, words importing the singular number only include the plural and
vice versa, words importing any gender include all genders and words importing
persons include individuals, corporations, limited and unlimited liability
companies, general and unlimited partnerships, associations, trusts,
incorporated organizations, joint ventures and governmental authorities.

 

4

 

 

ARTICLE 3

EFFECTIVE DATE OF PLAN

 

The initial effective date of this Plan was July 30, 1997, the date on which the
Plan was deemed to be adopted by the Board of Directors. The Plan is amended and
restated with effect from April 13, 2007 (the “Effective Amendment Date”).

 

ARTICLE 4

ADMINISTRATION OF PLAN

 

4.1This Plan will be administered by a committee (the “Compensation Committee”)
of the Board of Directors, consisting of three or more directors, as constituted
from time to time charged with, among other things, the administration of this
Plan provided that if at any such time such a committee has not been appointed
by the Board of Directors, this Plan will be administered by the Board of
Directors, and in such event references herein to the Compensation Committee
shall be construed to be a reference to the Board of Directors.

 

4.2The Board of Directors will take such steps which in its opinion are required
to ensure that the Compensation Committee has the necessary authority to fulfil
its functions under this Plan.

 

4.3The Compensation Committee has the authority to interpret the Plan, to adapt,
amend (subject to Article 9 below), rescind and waive rules and regulations to
govern the administration of the Plan and to determine all questions arising out
of the Plan and any Option granted pursuant to the Plan, which interpretations
and determinations will be conclusive and binding on the Company and all other
affected persons.

 

ARTICLE 5

REGULATIONS

 

5.1The Compensation Committee may from time to time establish such regulations,
make such determinations and interpretations and take such steps in connection
with this Plan which, in its opinion, are necessary or desirable for the
administration of this Plan.

 

ARTICLE 6

COMPLIANCE WITH LAWS

 

6.1The Plan, the grant and exercise of Options under the Plan and the Company’s
obligation to issue Common Shares on exercise of Options will be subject to all
applicable federal, provincial and foreign laws, rules and regulations and the
rules of any regulatory authority or stock exchange on which the securities of
the Company are listed. The Company shall not be required or in any way obliged
to grant Options or issue Common Shares if such grant or issuance would require
registration of the Plan or of any such Options or Common Shares under the
securities laws of any foreign jurisdiction. Common Shares issued to
Optionholders pursuant to the exercise of Options may be subject to limitations
on sale or resale under applicable securities laws.

 

5

 

 

6.2The Compensation Committee may from time to time take such steps and require
such documentation from Eligible Persons or Optionholders which in its opinion
are necessary or desirable to ensure compliance with all applicable laws, the
bylaws, rules and regulations of any Stock Exchanges.

 

6.3The Compensation Committee may also from time to time take such steps which
in its opinion are necessary or desirable to restrict the transferability of any
Common Shares acquired on the exercise of any Option in order to ensure such
compliance, including, where applicable, the endorsement of a legend on any
certificate representing Common Shares acquired on the exercise of any Option to
the effect that such Common Shares may not be offered, sold or delivered except
in compliance with the applicable securities laws and regulations of Canada or
the United States.

 

ARTICLE 7
COMMON SHARES SUBJECT TO PLAN

 

7.1The maximum number of Common Shares that may be issued from and after the
Effective Amendment Date pursuant to exercise of Options granted under the Plan
is 3,400,000 Common Shares, subject to adjustment as provided hereunder.

 

7.2The Board of Directors will reserve for allotment from time to time out of
the authorized but unissued Common Shares sufficient Common Shares to provide
for issuance of all Common Shares which are issuable under all outstanding
Options.

 

7.3Upon the expiry or termination of an Option which has not been exercised in
full, the number of Common Shares reserved for issuance under that Option but
which have not been issued shall become available for issue for the purpose of
additional Options which may be granted under this Plan.

 

7.4Participation in this Plan will be entirely voluntary and any decision not to
participate will not affect an Eligible Person’s employment or other
relationship with the Company or any Related Entity.

 

7.5Nothing in this Plan or in any Option Agreement will confer on any
Optionholder any right to remain as an employee, officer, director or Consultant
of the Company or any Related Entity.

 

7.6Nothing herein or otherwise shall be construed so as to confer on any
Optionee any rights as a shareholder of the Company with respect to any Common
Shares reserved for the purpose of any Option.

 

7.7An Optionholder will only have rights as a shareholder of the Company with
respect to Shares that the Optionholder acquires through the exercise of an
Option in accordance with its terms.

 

7.8The number of Common Shares issuable to Insiders, at any time, pursuant to
the Plan and any other Securities Based Compensation Arrangement cannot exceed
10% of the issued and outstanding Common Shares.

 

6

 

 

7.9The number of Common Shares issued to Insiders, within any one year period,
under the Plan and any other Securities Based Compensation Arrangement cannot
exceed 10% of the issued and outstanding Common Shares.

 

7.10The maximum number of Common Shares issued and reserved for issuance to non-
employee directors of the Company upon exercise of Options shall not exceed 0.3%
of the issued and outstanding Common Shares.

 

ARTICLE 8


GRANT OF OPTIONS

 

8.1Subject to the rules set out below, the Compensation Committee (or in the
case of any proposed grantee who is a member of the Compensation Committee, the
Board of Directors) may from time to time grant to any Eligible Person one or
more Options as the Compensation Committee deems appropriate, or authorize the
CEO to grant up to a certain number of Options to such Eligible Persons (other
than directors and officers) in such amount and on such terms as the CEO deems
appropriate:

 

(a)Date Option Granted. The date on which an Option will be deemed to have been
granted under this Plan will be the date on which the Compensation Committee or
the CEO, as applicable, authorizes the grant of such Option or such other date
as may be specified by the Compensation Committee at the time of such
authorization.

 

(b)Number of Common Shares. The number of Common Shares that may be purchased
under any Option by an Optionee will be determined by the Compensation Committee
or the CEO, as applicable, provided that such number may not be greater than the
maximum number permitted under the applicable rules and regulations of all
regulatory authorities to which the Company is subject, including the Stock
Exchanges. An Optionee, at the time of granting an Option, may hold more than
one Option.

 

(c)Exercise Price. The exercise price (the “Exercise Price”) per Common Share
under each Option will be determined by the Compensation Committee or the CEO,
as applicable, by reference to the fair market price(s) of the Common Shares on
the primary Stock Exchange for which most trading of the Common Shares occurs,
generally by reference to the closing market price of the Common Shares,
provided that such price may not be less than the lowest price permitted under
the applicable rules and regulations of all regulatory authorities to which the
Company is subject, including those of the Stock Exchanges (the “Permitted
Price”).

 

(d)Option Agreements. Each Option will be evidenced by an agreement (the “Option
Agreement”) which incorporates such terms and conditions as the Compensation
Committee in its discretion deems appropriate and consistent with the provisions
of this Plan. Each Option Agreement will be executed by the Eligible Person to
whom the Option is granted (the “Optionee”) and on behalf of the Company by any
member of the Compensation Committee, the CEO or the Corporate Secretary of the
Company or such other person as the Compensation Committee may designate for
such purpose.

 

7

 

 

(e)Expiry of Options. Each Option will expire on the earlier of:

 

(i)the date determined by the Compensation Committee and specified in the Option
Agreement pursuant to which such Option is granted, provided that such date may
not be later than the earlier of (A) the date which is the tenth anniversary of
the date on which such Option is granted (except in the circumstances where the
tenth anniversary falls within, or within five Business Days after, the end of a
Black Out Period, then instead of the tenth anniversary, the relevant date shall
be the fifth Business Day after the end of such Black Out Period) and (B) the
latest date permitted under the applicable rules and regulations of all
regulatory authorities to which the Company is subject, including the Stock
Exchanges;

 

(ii)in the event the Optionee ceases to be an Eligible Person for any reason,
other than death of the Optionee, such period of time after the date on which
the Optionee ceases to be an Eligible Person as may be specified by the
Compensation Committee, and which period will be specified in the specific
Option Agreement with respect to such Option;

 

(iii)in the case of the death of an Optionee prior to: (A) the Optionee ceasing
to be an Eligible Person; or (B) the date which is the number of days specified
by the Compensation Committee pursuant to subparagraph (ii) above from the date
on which the Optionee ceased to be an Eligible Person; the date which is the
180th day after the date of death of such Optionee or such other date as may be
specified by the Compensation Committee and which period will be specified in
the Option Agreement with respect to such Option;

 

(iv)notwithstanding the foregoing provisions of subparagraphs (ii) and (iii) of
this paragraph 8(e), the Compensation Committee may, subject to regulatory
approval, at any time prior to expiry of an Option extend the period of time
within which an Option held by a deceased Optionee may be exercised or within
which an Option may be exercised by an Optionee who has ceased to be an Eligible
Person, but such an extension shall not be granted beyond the original expiry
date of the Option as provided for in subparagraph (i) above; and

 

(v)notwithstanding the foregoing provisions, if the expiry of an Option pursuant
to an Option Agreement or this Plan occurs during the Black Out Period
applicable to the Optionee or within five Business Days after the last day of a
Black Out Period applicable to the Optionee, the expiry date for the Option will
be the last day of such five Business Day period, except in the event of expiry
of Options following termination of an Optionholder’s employment or contract as
a Consultant for cause.

 

8

 

 

(f)Non-Transferability of Options. Each Option Agreement will provide that the
Option granted thereunder is not transferable or assignable and may be exercised
only by the Optionee or, in the event of the death of the Optionee or the
appointment of a committee or duly appointed attorney of the Optionee or of the
estate of the Optionee on the grounds that the Optionee is incapable, by reason
of physical or mental infirmity, of managing their affairs, the Optionee’s legal
representative or such committee or attorney, as the case may be (the “Legal
Representative”).

 

(g)Exercise of Options. Subject to the provisions of paragraph 8.1(h) below, the
Compensation Committee may impose such limitations or conditions on the exercise
or vesting of any Option as the Compensation Committee in its discretion deems
appropriate. Each Option Agreement will provide that the Option granted
thereunder may be exercised by notice signed by the Optionee or the Legal
Representative of the Optionee and accompanied by full payment for the Common
Shares being purchased or by other means, including without limitation
electronic means via on-line arrangements, as the Compensation Committee may
from time to time approve and allow. The exercise price for the option exercised
must be paid in cash or by check unless the Compensation Committee in its sole
discretion permits, either at the time the Option is granted or at any time
before it is exercised, a combination of cash and check or any other form of
consideration or manner of payment. In the event of the exercise of any Option
by the Legal Representative of the Optionee, the Legal Representative shall also
deliver to the Company evidence satisfactory to the Company of the Legal
Representative’s authority to do so. The Compensation Committee may in its
discretion incorporate into any Option Agreement terms which will,
notwithstanding the time or times specified in such Option Agreement for the
exercise of the Option granted thereunder, allow the Optionee to elect to
purchase all or any of the Common Shares then subject to such Option if the
Compensation Committee in its discretion determines to permit the Optionee to
exercise the Option in respect of such Common Shares.

 

(h)Adjustments to Shares and Acceleration of Vesting.

 

(i)The number of Common Shares delivered to an Optionholder upon exercise of an
Option must be adjusted in the following events and manner, subject to the right
of the Compensation Committee to make such additional or other adjustments or to
determine any adjustments being inapplicable as it considers appropriate in the
circumstances:

 

9

 

 

(A)upon a subdivision of the Common Shares into a greater number of Common
Shares, a consolidation of the Common Shares into a lesser number of Shares or
the issue of a stock dividend to holders of the Common Shares (other than
dividentds in the ordinary course), the number of Common Shares authorized to be
issued under the Plan, the number of Common Shares receivable on the exercise of
an Option and the Exercise Price thereof will be increased or reduced
proportionately and the Company will deliver upon the exercise of an Option, in
addition to or in lieu of the number of Optioned Shares in respect of which the
right to purchase is being exercised and without the Optionholder making any
additional payment other than the appropriately adjusted Exercise Price, such
greater or lesser number of Common Shares as results from the subdivision,
consolidation or stock dividend;

 

(B)upon the distribution by the Company to holders of Common Shares of: shares
of any class (whether of the Company or another corporation, but other than
Common Shares), rights (other than the distribution of rights under any
shareholder rights plan from time to time adopted by the Company), options,
warrants, evidence of indebtedness, cash, or other securities or assets (other
than dividends in the ordinary course), the Company will deliver upon exercise
of an Option, in addition to that number of Optioned Shares in respect of which
the right to purchase is being exercised, and without the Optionholder making
any additional payment, such other securities, evidence of indebtedness or
assets for each Common Share as a result of such distribution; and

 

(C)unless the Compensation Committee determines that subsection 8.1(h)(ii)
applies, upon a capital reorganization, reclassification or change of the Common
Shares, a consolidation, merger, amalgamation, arrangement or other form of
corporate reorganization or combination of the Company with another corporation
or a sale, lease or exchange of all or substantially all of the assets of the
Company, the Company will deliver upon exercise of an Option, in lieu of each
Optioned Share in respect of which the right to purchase is being exercised, the
kind and amount of shares or other securities or assets that one Common Share is
exchanged for, reorganized or reclassified into or entitled to as a result from
such event.

 

The purpose of such adjustments is to ensure that any Optionholder exercising an
Option after any such event will be in substantially the same position as such
Optionholder would have been in if he or she had exercised the Option prior to
such event.

 

10

 

 

(ii)Notwithstanding any other provision herein, in the event of a proposed
Change of Control, the Compensation Committee may, as it deems necessary or
equitable in its sole discretion, determine the manner in which all unexercised
Options granted under the Plan will be treated including, for example, requiring
the acceleration of the time for the exercise of such Options by the
Optionholder and of the time for the fulfillment of any conditions or
restrictions on such exercise. All determinations of the Compensation Committee
under this Section will be binding for all purposes of the Plan. Subject to
applicable regulatory approval, if the Compensation Committee elects to
accelerate the vesting of any or all outstanding Options immediately prior to
the completion of any such transaction, it may also determine that all such
outstanding Options will be purchased by the Company, the new person in control
after the Change of Control transaction or a Related Entity for an amount per
Option equal to the fair market value of a Common Share determined based on the
consideration payable in the applicable transaction as determined by the Board
of Directors (the “Transaction Price”) less the applicable Exercise Price
(except that where the Exercise Price exceeds the Transaction Price, the amount
per Option for such Options will be $0.01), as of the date such transaction is
determined to have occurred or as of such other date prior to the transaction
closing date as the Compensation Committee may determine.

 

(iii)If, at any time when an Option granted under the Plan remains unexercised,
an offer to purchase all of the Common Shares of the Company is made by a third
party, the Company will use its best efforts to bring such offer to the
attention of the Optionholder as soon as practicable.

 

(iv)An adjustment will take effect at the time of the event giving rise to the
adjustment, and the adjustments provided for in this Section are cumulative
unless the Compensation Committee specifically provides otherwise.

 

(v)the Company will not be required to issue fractional Common Shares or other
securities under the Plan and any fractional interest in a Common Share or other
security that would otherwise be delivered upon the exercise of an Option will
be cancelled.

 

(vi)Except as expressly provided in this Section 8.1(h) or as determined by the
Board of Directors, neither the issue by the Company of shares of any class or
securities convertible into or exchangeable for shares of any class, nor the
conversion or exchange of such shares or securities, affects, and no adjustment
by reason thereof is to be made with respect to, the number of Common Shares
that may be acquired on the exercise of any outstanding Option or the Exercise
Price of any outstanding Option.

 

(i)Representations and Covenants of Optionees. Each Option Agreement will
contain representations and covenants of the Optionee that:

 

(i)the Optionee is or was a director, officer, employee or Consultant of the
Company or of a subsidiary of the Company or a person otherwise approved as an
“Eligible Person” under this Plan by the Compensation Committee or the CEO, as
applicable;

 

11

 

 

(ii)the Optionee has not been induced to enter into such Option Agreement by the
expectation of employment or engagement as a Consultant or continued employment
or engagement as a Consultant with the Company;

 

(iii)the Optionee is aware that the grant of the Option and the issuance by the
Company of Common Shares thereunder are exempt from the obligation under
applicable securities laws to file a prospectus or other registration document
(other than a registration statement on Form S-8 with the United States
Securities and Exchange Commission) qualifying the distribution of the Options
or the Common Shares to be distributed thereunder under any applicable
securities laws and if such exemption for any reason becomes unavailable, the
obligation of the Company to grant any Option or issue any Common Shares upon
the exercise of granted Options will cease;

 

(iv)upon each exercise of an Option, the Optionee, or the Legal Representative
of the Optionee, as the case may be, will, if requested by the Company,
represent and agree in writing that the person is, or the Optionee was, a
director, officer, employee or Consultant of the Company or of a subsidiary of
the Company or a person otherwise approved as an “Eligible Person” under this
Plan by the Compensation Committee, and has not been induced to purchase the
Common Shares by expectation of employment or continued employment with the
Company, or in the case of a Consultant, by engagement or continued engagement
by the Company, and that such person is not aware of any commission or other
remuneration having been paid or given to others in respect of the trade in the
Common Shares; and

 

(v)if the Optionee or the Legal Representative of the Optionee exercises the
Option, the Optionee or the Legal Representative, as the case may be, will prior
to and upon any sale or disposition of any Common Shares purchased pursuant to
the exercise of the Option, comply with all applicable securities laws and all
applicable rules and regulations of all regulatory authorities to which the
Company is subject, including the Stock Exchanges, and will not offer, sell or
deliver any of such Common Shares, directly or indirectly, in the United States
or to any citizen or resident of, or any company, partnership or other entity
created or organized in or under the laws of, the United States, or any estate
or trust the income of which is subject to United States federal income taxation
regardless of its source, except in compliance with the securities laws of the
United States;

 

12

 

 

(j)Provisions Relating to Share Issuances. Each Option Agreement will contain
such provisions as in the opinion of the Compensation Committee are required to
ensure that no Common Shares are issued on the exercise of an Option unless the
Compensation Committee is satisfied that the issueance of such Common Shares
will be exempt from all registration or qualification requirements of applicable
securities laws and will be permitted under the applicable rules and regulations
of all regulatory authorities to which the Company is subject, including the
Stock Exchanges. In particular, if required by any regulatory authority to which
the Company is subject, including the Stock Exchanges, an Option Agreement may
provide that shareholder approval to the grant of an Option must be obtained
prior to the exercise of the Option or to the amendment of the Option Agreement.

 

(k)Restrictions on Transfer. At any time, if the Company is not a reporting
issuer (as defined under the Securities Act (British Columbia) or under the
Securities Act of the jurisdiction in which the headquarters of the Company is
located, all Common Shares issued pursuant to any Options granted under this
Plan shall not be transferred unless such transfer is approved, in the absolute
discretion, by the board of directors and such approval may be granted on such
terms and conditions as the directors may deem fit.

 

ARTICLE 9

SUSPENSION, AMENDMENT OR TERMINATION OF PLAN

 

9.1This Plan will terminate on a date as the Compensation Committee may
determine (without prejudice to Options granted prior to the termination of this
Plan).

 

9.2Subject to Section 9.3 below, the Compensation Committee will have the right
at any time and from time to time to suspend, amend or terminate this Plan in
any manner without consent or approval from Optionholders or shareholders
(provided that no such suspension, amendment or termination may be made that
will materially prejudice the rights of any Optionholder under any Option
previously granted to the Optionholder without consent or deemed consent by such
Optionholder) including, without limitation:

 

(a)to avoid any additional tax on Optionholders under Section 409A of the United
States Internal Revenue Code or other applicable tax legislation;

 

(b)changing the eligibility for and limitations on participation in the Plan
(other than participation by non-employee directors in the Plan);

 

(c)making any addition to, deletion from or alteration of the provisions of the
Plan that are necessary to comply with applicable law or the requirements of any
regulatory authority or Stock Exchange;

 

(d)making any amendment of a typographical, grammatical, administrative or
clerical nature, or clarification correcting or rectifying any ambiguity,
defective provision, error or omission in the Plan; and

 

(e)changing the provisions relating to the administration of the Plan or the
manner of exercise of the Options, including:

 

13

 

 

·changing or adding of any form of financial assistance provided by the Company
to the Participants that would facilitate purchase of Common Shares under the
Plan; and

 

·adding provisions relating to a cashless exercise (which will provide for a
full deduction of the underlying Common Shares from the maximum number reserved
under the Plan for issuance).

 

9.3Notwithstanding any provision to the contrary, none of the following
amendments to the Plan or to the terms of Options granted under the Plan may be
made without shareholders’ approval:

 

(a)any increase in the maximum number of Common Shares that may be issued
pursuant to the exercise of Options granted under the Plan;

 

(b)any reduction in exercise price or cancellation and reissue of Options;

 

(c)any amendment that extends the term of an Option beyond the original expiry
date;

 

(d)if at any time, the Plan is amended to exclude participation by non-employee
directors, any amendment to “Eligible Participants” that may permit the
introduction or reintroduction of non-employee directors on a discretionary
basis;

 

(e)any amendment that increases limits previously imposed on non-employee
director participation;

 

(f)any amendment which would permit equity based awards granted under the Plan
to be transferable or assignable other than for normal estate settlement
purposes;

 

(g)any amendment to increase the maximum limit of the number of securities that
may be:

 

(i)issued to Insiders within any one year period; or

 

(ii)issuable to Insiders at any time;

 

under the Plan, or when combined with all of the Company’s other Security Based
Compensation Arrangements, which could exceed 10% of the total issued and
outstanding Common Shares of the Company, respectively;

 

(h)adding provisions relating to a cashless exercise (other than a surrender of
options for cash) which does not provide for a full deduction of the underlying
Common Shares from the maximum number reserved under the Plan for issuance; and

 

(i)any amendment to the amending provisions of the Plan.

 

14

 

 

The full powers of the Compensation Committee as provided for in this Plan will
survive the termination of this Plan until all Options have been exercised in
full or have otherwise expired.

 

ARTICLE 10

INCENTIVE STOCK OPTION LIMITATIONS

 

10.1To the extent required by Section 422 of the U.S. Internal Revenue Code,
Incentive Stock Options shall be subject to the following additional terms and
conditions and if there is any conflict between the terms of this Article and
other provisions under the Plan, the provisions under this Article shall
prevail:

 

(a)Dollar Limitation. To the extent the aggregate fair market value (determined
as of the grant date) of Common Shares with respect to which Incentive Stock
Options are exercisable for the first time during any calendar year (under the
Plan and all other stock option plans of the Company) exceeds U.S. $100,000,
such portion in excess of U.S. $100,000 shall be treated as a Nonqualified Stock
Option. In the event the Optionee holds two or more such Options that become
exercisable for the first time in the same calendar year, such limitation shall
be applied on the basis of the order in which such Options are granted.

 

(b)10% Shareholders. If an Optionee owns 10% or more of the total voting power
of all classes of the Company’s stock, then the exercise price per share of an
Incentive Stock Option shall not be less than 110% of the fair market value of
the Common Shares on the grant date and the Option term shall not exceed five
years. The determination of 10% ownership shall be made in accordance with
Section 422 of the U.S. Internal Revenue Code.

 

(c)Eligible Employees. Individuals who are not employees of the Company or one
of its parent corporations or subsidiary corporations may not be granted
Incentive Stock Options. For purposes of this paragraph (c), “parent
corporation” and “subsidiary corporation” shall have the meanings attributed to
those terms for purposes of Section 422 of the U.S. Internal Revenue Code.

 

(d)Term. The term of an Incentive Stock Option shall not exceed 10 years.

 

(e)Exercisability. To qualify for Incentive Stock Option tax treatment, an
Option designated as an Incentive Stock Option must be exercised within three
months after termination of employment for reasons other than death, except
that, in the case of termination of employment due to total disability, such
Option must be exercised within one year after such termination. Employment
shall not be deemed to continue beyond the first 90 days of a leave of absence
unless the Optionee’s reemployment rights are guaranteed by statute or contract.
For purposes of this paragraph (e), “total disability” shall mean a mental or
physical impairment of the Optionee which is expected to result in death or
which has lasted or is expected to last for a continuous period of 12 months or
more and which causes the Optionee to be unable, in the opinion of the Company
and two independent physicians, to perform his or her duties for the Company and
to be engaged in any substantial gainful activity. Total disability shall be
deemed to have occurred on the first day after the Company and the two
independent physicians have furnished their opinion of total disability to the
Compensation Committee.

 

15

 

 

(f)Taxation of Incentive Stock Options. In order to obtain certain tax benefits
afforded to Incentive Stock Options under Section 422 of the U.S. Internal
Revenue Code, the Optionee must hold the shares issued upon the exercise of an
Incentive Stock Option for two years after the date of grant of the Incentive
Stock Option and one year from the date of exercise. An Optionee may be subject
to U.S. alternative minimum tax at the time of exercise of an Incentive Stock
Option. The Compensation Committee may require an Optionee to give the Company
prompt notice of any disposition of shares acquired by the exercise of an
Incentive Stock Option prior to the expiration of such holding periods.

 

(g)Assignability. No Incentive Stock Option granted under the Plan may be
assigned or transferred by the Optionee other than by will or by the laws of
descent and distribution, and during the Optionee’s lifetime, such Incentive
Stock Option may be exercised only by the Optionee.

 

(h)Grant. No Incentive Stock Options may be granted more than ten years after
the later of (i) the adoption of the Plan by the Board and (ii) the adoption by
the Board of any amendment to the Plan that constitutes the adoption of a new
plan for purposes of Section 422 of the United States Internal Revenue Code.

 

ARTICLE 11

APPLICABLE LAW

 

11.1The laws of the Province of British Columbia shall apply to the Plan and any
Option Agreements granted hereunder and will be interpreted and construed in
accordance with the laws of the Province of British Columbia.

 

16

 